Citation Nr: 0309810	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  99-04 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February to November 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  In a decision of April 1992, the RO denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  Evidence submitted since the time of the RO's decision 
denying service connection for an acquired psychiatric 
disorder is neither duplicative nor cumulative, and 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1992 denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. §§ 1110, 7105 
(West 2002).

2.  Evidence received since the RO denied entitlement to 
service connection for an acquired psychiatric disorder in 
April 1992 is both new and material, and sufficient to reopen 
the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, in correspondence 
of July 2002, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002).  However, this amendment is effective only 
for claims filed on or after August 29, 2001.  Consequently, 
the current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.

Factual Background

Service clinical records dated in September 1991 reveal that 
the veteran was seen at that time following a suicide attempt 
involving the ingestion of the contents of 20 roach-motels, 
thirteen 400-milligram aspirin tablets, and one tube of 
hydrocortisone cream.  Reportedly, the veteran had been 
depressed for a period of three weeks, and had been drinking 
heavily in order to try to get to sleep.  On mental status 
examination, his mood was one of moderate depression.  His 
affect was not blunted, though it was somewhat inappropriate 
at times.  Recent and remote memory were both intact, and 
thoughts were characterized by rather loose associations.  
The veteran admitted to auditory hallucinations in the past, 
but denied any such hallucinations for the past 24 hours.  
Abstract thinking was intact, insight was marginal, and 
judgment was poor.  The pertinent diagnoses were recurrent 
major depression, psychotic, existed prior to enlistment; and 
alcohol abuse.

In a service clinical record of October 1991, it was noted 
that the veteran had been referred from his ship to the Naval 
Hospital in Naples, Italy, following a suicide attempt.  
Apparently, the veteran had been admitted on an outpatient 
basis from the 17th to the 24th of September, at which time 
he was medivaced to Portsmouth Naval Hospital with a 
diagnosis of recurrent major depression, psychotic, existed 
prior to entry into service, and alcohol abuse.

On mental status examination, the veteran was alert.  He 
avoided eye contact for a majority of the interview, and both 
his speech and thoughts were rambling, with 
circumferentiality and questionable goal orientation.  His 
mood was euthymic, with a congruent affect.  The pertinent 
diagnoses were occupational problem, and personality 
disorder, not otherwise specified, with strong passive-
aggressive and immature features.

A service separation examination of October 1991 was 
significant for diagnoses of personality disorder, not 
otherwise specified; and alcohol abuse.

On VA psychiatric examination in February 1992, the veteran 
stated that, when placed aboard ship, he felt as if he were 
in a prison.  Reportedly, while on board ship, the veteran 
began to feel rebellious.  Also noted was that, following two 
treatments on a psychiatric ward, the veteran was "boarded 
out" of the service with a personality disorder.

On mental status examination, the veteran was somewhat 
inhibited, guarded, and suspicious.  There was no evidence of 
hallucinations, delusions, or psychotic material.  He did not 
appear to be angry or explosive during the examination, 
though he gave a history commensurate with such a personality 
problem.  Recent and remote memory were intact, and there was 
no evidence of organicity.  Insight was absent, and judgment 
was fair.  In the opinion of the examiner, the veteran 
presented with a long history of what appeared to be some 
sort of personality defect which had interfered with his 
military service.  The Axis II diagnosis was explosive 
personality disorder.

In a rating action of April 1992, with which the veteran 
voiced no disagreement, the RO denied entitlement to service 
connection for an acquired psychiatric disorder, and, 
specifically, for a depressive personality disorder with a 
history of alcohol abuse.

In February 1997, there was received the veteran's "reopened" 
claim for service connection for an acquired psychiatric 
disorder.

In April 1997, there were received various private medical 
records showing treatment for psychiatric symptomatology.  
Included in those records was a report of psychosocial 
assessment and mental status containing diagnoses of alcohol 
dependence; cannabis dependence; cocaine abuse, rule out 
dependence; and schizoid traits, rule out dysthymia.

During VA hospitalization in December 1996, the veteran 
complained of feeling suicidal.  Reportedly, at the time of a 
previous hospitalization five years earlier, he was 
depressed, with thoughts of suicide, and plans of "hanging 
himself."  On mental status examination, the veteran's speech 
was decreased in rate and tone, and his mood was depressed.  
His affect was restricted but well related, and his thinking 
was goal-directed, though with positive feelings of 
hopelessness and helplessness, as well as suicidal thoughts, 
but no intent or plan.  He was alert and oriented, without 
gross psychotic symptoms, and either visual or auditory 
hallucinations.  The pertinent diagnoses were recurrent 
depression; and alcohol dependence, in full remission.

On private hospitalization in December 1996, the veteran once 
again complained of suicidal thoughts.  On mental status 
examination, he made poor eye contact, but showed no 
psychomotor or speech abnormalities.  His affect was 
depressed.  He acknowledged suicidal ideation, and complained 
of a problem with his temper.  He acknowledged auditory 
hallucinations, and described voices calling him vile names, 
and urging him to commit suicide.  There was no evidence of 
delusions, or of a formal thought disorder.  He was alert and 
fully oriented, and his insight and judgment were good.  The 
pertinent diagnoses were recurrent major depression, with 
psychotic features; and alcohol dependence, in remission.

In correspondence of August 1997, the veteran's private 
physician wrote that, following a review of the veteran's 
medical records and psychiatric evaluations, and after 
performing a psychiatric evaluation of his own, it was his 
opinion that the veteran suffered from a chronic schizo-
affective disorder, in partial remission.  Also noted was 
that there was no evidence of a premorbid personality 
disorder by available accounts.  Reportedly, the veteran's 
symptoms had their onset in 1991 with a relatively chronic 
and unremitting course of major depression and psychotic 
symptoms, both with and without affective symptoms.

In an addendum to his August 1997 correspondence, the same 
private physician who had previously offered his opinion 
indicated that he had been requested by the veteran to 
comment on his military psychiatric records, specifically, 
those records showing no Axis I diagnosis, and an explosive 
personality disorder on Axis II.  According to his private 
physician, by military records, the veteran clearly fulfilled 
the criteria for major depression with psychotic features at 
the time of his hospital admission.  By those records, he 
additionally fulfilled the criteria for dependent traits on 
Axis II, but not a dependent personality disorder.  At the 
time of the veteran's psychiatric evaluation at a VA medical 
facility, his report did not address his presenting symptoms, 
signs, or behavior, nor did it adequately address the 
criteria for a personality disorder.  According to his 
private physician, there was no Axis II diagnosis of 
explosive personality disorder recognized by DSM-IV.  The 
veteran's physician further commented that, based on the 
information available to him, while the veteran might have 
personality disorder traits, they were not enough to account 
for the extent of his symptoms.

Private medical records covering the period from January to 
August 1998 show treatment during that time for various 
psychiatric problems.  In a psychiatric assessment of January 
1998, it was noted that the veteran suffered from a 
longstanding psychiatric illness dating back to 1991.  The 
veteran admitted to a history of suicide, both by overdose, 
and by trying to hang himself.  On mental status examination, 
he was appropriately groomed, alert, well oriented, pleasant, 
and cooperative, with good eye contact.  Speech was coherent 
and relevant, though, at times, low in production.  Mood was 
slightly depressed, though the veteran's affect was 
appropriate to his prevailing mood.  He admitted to hearing 
voices, but was unable to elaborate on them.  No overt 
delusions were noted, and he denied both suicidal and 
homicidal ideation, plan, or impulse.  Insight and judgment 
appeared adequate.  The pertinent diagnosis was schizo-
affective disorder.

In correspondence of September 1998, a private social worker 
wrote that the veteran had been a patient at the Albany 
County Mental Health Center since January of 1998, and 
carried a diagnosis of schizo-affective disorder.

In correspondence of January 2003, another of the veteran's 
private physicians wrote that he (i.e., the veteran) had been 
in treatment since January of 1990, and was diagnosed with a 
schizo-affective disorder.

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served ninety (90) days or more 
during a period of war, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within one 
year, is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  
Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (2002).  In addition, new evidence 
may be found to be material if it provides a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  Hodge at 1363.  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decision in 
April 1992, it was determined that, while in service, and on 
VA psychiatric examination shortly thereafter, the veteran 
suffered from a personality disorder, a disability for which, 
under the applicable law and regulations, service connection 
could not appropriately be granted.  See 38 C.F.R. § 3.303(c) 
(2002).  That decision was adequately supported by and 
consistent with the evidence then of record and, in the 
absence of disagreement by the veteran, has become final.

Evidence received since the time of the RO's April 1992 
decision, consisting of various VA and private treatment 
records, is "new" in the sense that it was not previously of 
record, and, at least arguably, "material."  In that regard, 
in correspondence and an addendum of August 1997, the 
veteran's private physician indicated that, while in service, 
the veteran "clearly fulfilled" the criteria for major 
depression with psychotic features, and not a personality 
disorder.  While in some respects, the veteran's private 
physician may be mistaking certain postservice records for 
inservice medical records, the fact remains that such 
statements, at a minimum, provide "a more complete picture of 
the circumstances surrounding the origin of the (veteran's) 
disability," and, as such, are sufficient to a proper 
reopening of his previously denied claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Under such circumstances, 
the Board finds that the veteran's claim is reopened.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the appeal, to that extent, is granted.


REMAND

Having determined that the veteran's claim for service 
connection for an acquired psychiatric disorder has been 
reopened, the Board must now proceed to a de novo review of 
the entire pertinent evidence of record.  As noted above, 
while in a statement of August 1997, the veteran's private 
psychiatrist seemed to indicate that the veteran's inservice 
symptomatology was more consistent with major depression than 
a personality disorder, it is at this time unclear whether 
the veteran's private psychiatrist had full access to his 
complete service medical records.

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2003, the date of 
the most recent evidence currently on 
file, should be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
exact nature and etiology of his current 
psychiatric disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
psychiatrist should specifically comment 
as to whether the veteran currently 
suffers from a clinically-identifiable 
personality disorder, or, in the 
alternative, some other chronic 
psychiatric disability, to include major 
depression with psychotic features.  
Should it be determined that the veteran 
does not suffer from a personality 
disorder, an additional opinion should be 
offered as to whether the veteran's 
current psychiatric disability as likely 
as not had its origin during his period 
of active military service.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for an acquired psychiatric 
disorder.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



